DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 9-9-2022 have been fully considered but they are not persuasive.  The rejection of claims 1-8 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph remains because claim 1 should cite “An anode material composition …comprising an anode active material comprising an amorphous glassy carbon material and a sodium metal hydride (NaMH) solid electrolyte compound wherein M is at least one selected from the group consisting of C, B, N, Al and Ni” because of the rejection stated below.  In addition, claim 7 should cite “A sodium ion battery comprising: a cathode layer; anode layer; and an electrolyte layer arranged between the cathode layer and anode layer, wherein the anode layer comprises the anode material composition according to claim 1”. The claims are claiming a composition and not just one material.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an anode material composition comprising an anode active material comprising a mixture of an amorphous glassy carbon material and a sodium metal hydride (NaMH) solid electrolyte compound wherein M is at least one selected from the group consisting of C, B, N, Al and Ni     does not reasonably provide enablement for the anode material comprising the active material coated with or touching the NaMH compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0008].
Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the BET surface area of the glassy carbon material of 32-1050 m2/g, does not reasonably provide enablement for any BET surface area of the glassy carbon material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0009].
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the weight ratio of the glassy carbon material : the NaMH compound of 40:60 to 70:30, does not reasonably provide enablement for any weight ratio.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in [0010].

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.            Claim 1 is rejected because the claim should cite “An anode material composition …comprising an anode active material comprising an amorphous glassy carbon material and a sodium metal hydride (NaMH) solid electrolyte compound wherein M is at least one selected from the group consisting of C, B, N, Al and Ni”.              Claims 4-5 are rejected because B and H cannot have a subscript because the claims are dependent on claim 1 which comprises NaMH which does not allow for M to have a subscript.           Claim 7 is rejected because the claim should cite “A sodium ion battery comprising: a cathode layer; anode layer; and an electrolyte layer arranged between the cathode layer and anode layer, wherein the anode layer comprises the anode material composition according to claim 1”.          Claim 8 is rejected because it is unclear if the solid electrolyte layer has to be the exact same NaMH compound as the solid electrolyte compound in the anode material composition or that “M” in the NaMH compound can be different.  This makes the claim vague and indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshima et al. (US 2020/0091499) teaches and electrode including an active material containing layer including active material particles and solid electrolyte particles where the active material particles have a lithium ion conductivity and the solid electrolyte particles include a 1st ion selected from the group consisting of an alkali metal ion excluding lithium ion, an Mg ion or an Al ion.  Yoshima et al. teaches in [0069], that the solid electrolyte particles having 1st ion conductivity may include Na2B10H10, , etc.  Yoshima et al. teaches in [0088], that the negative electrode active material particles may  have a specific surface area according to the BET method in the range of 3-200 m2/g.  Yoshima et al. teaches in [0242], that the negative electrode active material particles for the negative electrode comprises Li4Ti5O12.  Yoshima et al. teaches in [0082-0083] that the negative electrode active material can comprise a carbon material, a titanium oxide such as Li4+xTi5O12 where 0 < x < 3, etc.  Yoshima et al. teaches in Tables 3-4, example 37, a battery comprising a cathode, an anode comprising LiTi4O12 with a solid electrolyte material comprising Na3Zr2Si2PO12 and a solid electrolyte layer comprising Na3Zr2Si2PO12. Yoshima et al. teaches in claim 6, wherein the solid electrolyte particles can comprise at least one selected from the group consisting of Na3Zr2Si2PO12, Na2B10H10, etc.
          Yoshima et al. discloses the claimed invention except for specifically teaching that solid electrolyte material in the anode comprises Na2B10H10 instead of using Na3Zr2Si2PO12.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Na2B10H10 instead of using Na3Zr2Si2PO12 as the solid electrolyte material in the negative electrode because Yoshima et al. teaches that both these solid electrolyte material can be used in the anode as explained above and one would expect therefore that these solid electrolyte materials would function in a similar way and give similar results.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.            Kobayashi et al.  (EP 3343679) teaches on pages 2-3 [0006], a sodium ion secondary battery comprising a negative electrode comprising a carbon us material having a BET specific surface area of 100 m2/g someone or less and teaches on pages 8-9, teaches that the nonaqueous solvent type electrolyte used in combination with the positive electrode and negative electrode can comprise NaB(C6H5)4, etc.          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727